Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment filed on 12/09/2021.
Claim 1 has been amended.
Claims 1-10 are pending in the instant application.
Claim 4 has been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, independent claim 1 recites the phrase "preventing one or more cardiac channelopathies….in a human or animal subject…wherein the therapeutically in vivo, is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree of amount, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this instance, Applicant's specification only provides examples/testing using phospholipids, such as DMPC and DMPG, for in-vitro studies in Human Embryonic Kidney cells (see specification on pg. 23-30, especially at [0055] and [0056]), wherein no explicit amounts of phospholipids were disclosed in the specification or the testing. Thus, one skilled in the art would not know the met and bound of “the therapeutically effective is effective to normalize a current density in an hERG expressing cell exposed to the drug” to make the product to prevent irregularities in a human subject or to avoid infringement if the application is allowed. 
Note, for compact prosecution purposes, any amount would read on the phrase " effective to normalize a current density in an hERG expressing cell exposed to the drug".

Regarding claim 3, as discussed above, it’s unclear what is the range for the effective amount in a composition used in-vitro, wherein it’s further unclear for the range of the effective amount when adding an organoleptic agent as required in claim 3. Organoleptic agent appears to be used in oral composition.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WASAN et al (Characteristics of Lipid-Based Formulations That Influence Their Biological Behavior in the Plasma of Patients. Clinical Infectious Diseases 1996; 23:1126-38).
Applicant’s claims are directed to a composition comprising of: lysophosphatidylglycerol, such as DMPC/DMPG.
WASSAN teaches the prior art had known of using liposomes as delivery vesicles (see pg. 1126, 1st col), to carry a wide varies of antitumor, immunosuppressive, and antimicrobial agents (see pg. 1126, 1st col) and has less toxicity (see pg. 1127, 1st col), wherein the liposomes are DMPC and DMPG (see pg. 1127, 1st col) and the amounts of lipids, such as DMPC/DMPG, can be as high as 1000 ug/mL (see pg. 1130, Figure 1). Additional disclosures include: empty liposomes were used as positive controls (see pg. 1130, 1st col – 2nd col; and Figure 1).
Note, Applicant’s composition does not require the drug to be part of the composition.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over YAMAZAKI et al (US .
Applicant’s claims are directed to a composition comprising of: lysophosphatidylglycerol, such as DMPC; a drug, such as ketoconazole; and an organoleptic, such as a flavorant. Additional limitations include: oral administration (note, this is an intended use); liposome diameter size of 10-100nm.
YAMAZAKI teaches a liposome composition (see title) comprised of: liposomes made from phosphatidylcholine, such as up to 70% (see [0072]) of dimyristoylphophatidylcholine (see [0071]), which is DMPC; a drug, such as a ketoconazole (see [0057]); and lactose (see [0116]), which is a sugar and reads on organoleptic and flavorant. Additional disclosures include: oral administration (see [0116]); liposome size of 50-350nm. 
Note, YAMAZAKI’s drug containing liposome would have the same chemical/physical properties, such as reduces/prevents cardiac channelopathies or conditions resulting from irregularities or alterations in cardiac patterns as claimed by Applicant, because YAMAZAKI teaches the same composition in the same size as claimed by Applicant, unless proven otherwise.
LIAN discloses dimyristoylphophatidylcholine is well-known as DMPC (see pg. 676, 2nd col). Additionally, LIN teaches liposome drug delivery systems are well-known in the prior art, wherein DMPC and DMPG has been used as the lipid formulation to make liposomes (see pg. 668, Table 1), sizes can be 50-100nm (see pg. 671, 2nd col), liposomes can be used for oral drug delivery to solubilize or suspend lipophilic drugs and many other uses (see pg. 676, 1st col).
.

Claims 1-3, 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WASAN et al (Characteristics of Lipid-Based Formulations That Influence Their Biological Behavior in the Plasma of Patients. Clinical Infectious Diseases 1996; 23:1126-38) in view of YAMAZAKI et al (US 2009/0169610).
As discussed above, WASSAN teaches the prior art had known of using liposomes as delivery vesicles (see pg. 1126, 1st col), to carry a wide varies of antitumor, immunosuppressive, and antimicrobial agents (see pg. 1126, 1st col) and has less toxicity (see pg. 1127, 1st col), wherein the liposomes are DMPC and DMPG (see pg. 1127, 1st col) and the amounts of lipids, such as DMPC/DMPG, can be as high as 1000 ug/mL (see pg. 1130, Figure 1). Additional disclosures include: empty liposomes were used as positive controls (see pg. 1130, 1st col – 2nd col; and Figure 1). Note, Applicant’s composition does not require the drug to be part of the composition. Note, as discussed in the 112 rejection above, for compact prosecution purposes, any amount would read on the phrase " effective to normalize a current density in an hERG expressing cell exposed to the drug", because Applicant is unclear what are the range of this effective amount.
WASSAN does not teach adding an organoleptic agent, such as a flavorant.

	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate making an oral composition in size of 50nm with a flavorant for WASSAN’s composition. The person of ordinary skill in the art would have been motivated to make those modifications, because it would allow easier administration versus injection, and reasonably would have expected success because liposomes have been made into oral composition in the prior art.

Response to Arguments
Applicant argues that the claim has been amended to clarify that the amount of the lysophosphatidylglycerol is effective to normalize a current density in an hERG expressing cell exposed to the drug. Cells that express hERG are a well-known model system for the evaluation of time dependent current studies, which have direct applicability to mammalians, including humans. Furthermore, the Office is directed to Applicant's issued U.S. Patent US 10,349,884, which shares priority with the present application and includes examples of animal data that includes suppression of QT prolongation in a rabbit heart model using lipids including DMPG and DMPC.

 Applicant argues that the art of Yamazaki, with or without Lian fails to teach each and every element or limitation from the claims as amended. First, Yamazaki teaches a chemically conjugated structure in which a liposome is chemically conjugated to serum albumin, and then chemically conjugated to an active agent for use in cancer treatments. See, e.g., FIGS. 1-12 of Yamazaki. The present invention neither includes, nor requires, chemical conjugation to a human albumin or a liposome. Nor do Yamazaki and/or Lian teach an effective amount of a lysophosphatidylglycerol that normalizes a current density in an hERG expressing cell exposed to a drug, wherein the amount of the lysophosphatidylglycerol is effective to normalize a current density in an hERG expressing cell exposed to the drug that causes a channelopathy or cardiopathy.
	The Examiner finds this argument unpersuasive, because Applicant’s claim is recited in open ended language, which could include other ingredients; Applicant’s claims recite a genus of different types of lysophosphatidylglycerol, which could include variations of lysophosphatidylglycerol; and not all the phospholipids are conjugated, just enough conjugation of the targeting agent to the liposome.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618